DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant's amendments and remarks, filed on 05/31/2022 are acknowledged. Applicant's arguments have been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application. Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn.
Status of Claims
Claims 1, 4-8, 11-13, 16-28 are under examination. Claims 24-28 are newly added. 
Claims 2, 3, 9-10 are cancelled. Claims 14, 15 are withdrawn. 
Domestic Priority
This application claims the benefit of priority to Divisional of Application No. 16/986,042 filed August 5, 2020, which is a Continuation of Application No. 15/969,603 filed May 2, 2018, which is a continuation of Application No. 14/861,650 filed September 22, 2015, now patent 10,240,200, issued March 26, 2019, which is a Divisional of Application No. 13/752,131 filed January 28, 2013, now abandoned, which claims benefit of U.S. Provisional Patent Application No. 61/591,642, filed on January 27, 2012.  
Withdrawn Rejections
The rejection of claims 1, 2, 4-13, 16-24 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of applicant’s amendments and for the reasons discussed in the response filed 05/31/2022 (pages 7 and 8). 
The rejections on the ground of nonstatutory obviousness-type double patenting over US application 16/986057, 17/396490, and 16/986042 are withdrawn in view of the terminal disclaimers filed 05/31/2022.
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following rejection is newly applied in view of applicant’s amendments.
Claims 1, 4-8, 11-13, 16-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The United States Patent and Trademark Office published revised guidance on the application of 35 U.S.C. § 101. USPTO’s 2019 Revised Patent Subject Matter Eligibility Guidance (“Guidance”). Under the Guidance, in determining what concept the claim is “directed to,” we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes) (Guidance Step 2A, Prong 1); and
(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)) (Guidance Step 2A, Prong 2).
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim contains an “‘inventive concept’ sufficient to ‘transform’” the claimed judicial exception into a patent-eligible application of the judicial exception. Alice, 573 U.S. at 221 (quoting Mayo, 566 U.S. at 82). In so doing, we thus consider whether the claim:
(3)   adds a specific limitation beyond the judicial exception that are not “well-understood, routine and conventional in the field” (see MPEP § 2106.05(d)); or 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (January 7, 2019). 
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.(Guidance Step 2B). See Guidance, 84 Fed. Reg. at 54-56.
Step 1
The claims are directed to a method for determining that a pregnant subject is at an elevated risk of having a pre-term birth. Thus, the claim is directed to one of the statutory categories of invention. MPEP 2106.03.  
A. Guidance Step 2A, Prong 1
The Revised Guidance instructs us first to determine whether any judicial exception to patent eligibility is recited in the claim. The Revised Guidance identifies three judicially-excepted groupings identified by the courts as abstract ideas: (1) mathematical concepts, (2) certain methods of organizing human behavior such as fundamental economic practices, and (3) mental processes. In this case, the claimed invention includes the following abstract idea steps: 
e) processing said RNA levels of said set of pregnancy-related RNA markers determined in (d) (1) against reference RNA levels of said set of pregnancy-related RNA markers or (2) using a trained machine learning algorithm; and
 (f) determining that said pregnant subject has an elevated risk of pre-term birth, based at least in part on said processing in (e).
In this case, the above steps are not limited to any particular acts or operations and therefore broadly include observation and/or evaluations that can be reasonably performed by the human mind of a scientist or engineer. Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG (Section I, 84 Fed. Reg. at 52). See October Update at Section I(C)(ii). 
Additionally, the processing and determining steps also encompass mathematical relationships and/or concepts. For example, the specification teaches processing RNA data using a mathematical equation to determine risk [pages 22-23]. Therefore, when read in light of the specification and from the view of one of ordinary skill in the art, steps (e) and (f) also encompasses a mathematical concept. Similarly, step (e) recites using a machine learning algorithm. While a review of the specification does not provide any limiting definition for “machine learning algorithm”, one of ordinary skill in the art would understand that machine learning algorithms necessarily require mathematically relating data (in this case RNA transcript data), e.g. via regression analysis. Therefore, the claims clearly encompass mathematical relationships under the Revised Guidance. Furthermore, it is noted that machine learning algorithms not claimed as embodied in non-transitory computer-readable media are descriptive material per se and is not capable of causing functional change in a computer. See MPEP 2106.01. As such, the recitation of a machine learning algorithm as claimed appears to be nothing more than a claim drafting strategy to circumvent the basic exceptions to § 101 using, for example, highly stylized language, hollow field-of-use limitations, or a recitation of token post-solution activity. The Federal Circuit has cautioned against such overly formalistic approaches to subject-matter eligibility that invite manipulation by patent applicants. CLS Bank v. Alice Corp. (Fed. Cir. 2013) (en banc). Therefore, this step reasonably encompasses a mathematical concept. See MPEP 2106.04 and 2106.05(II), and October 2019 Update at Section I.B [Step 2A, Prong 1: YES].
B. Guidance Step 2A, Prong 2
Having made that determination, under the 2019 Guidance, the examiner next determines whether there are additional elements beyond the recited abstract idea(s) that integrate them into a practical application.  Besides the abstract idea, the claim(s) recite the following additional steps/elements:
Steps (a)-(d) are interpreted as non-abstract steps that are directed to obtaining data for use by the abstract idea (i.e. pre-solution activity). Therefore, these steps amount to insignificant extra-solution activity and are not indicative of an integration into a practical application. See MPEP 2106.05(g). Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception. [Step 2A, Prong 2: NO] 

C. Guidance Step 2B: 
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. In this case, the claims do not include additional steps and/or elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception(s) for the following reasons: 
As discussed above, the above non-abstract steps amount to nothing more than insignificant extra-solution activity and/or instructions to “apply” the exception in a generic way. Additionally, a review of the prior art teaches that there is nothing inventive or unconventional about the above limitations for collecting data, nor the type of genetic markers being used. For example, Purwosunu teaches obtaining cell free blood samples from pregnant women both with and without preeclampsia [page e2, col. 1, col. 2, Table 1, page e3, entire, Table 3]; and performing sequencing and expression analysis for 7 different RNA markers associated with preeclampsia [page e3, entire; Table 3]. Moreover, Roberts (WO/2009143576) teaches similar methods for detecting polymorphisms associated with pregnancy complications including sequencing and expression analysis [Abstract, pages 5 and 6], and explicitly teaches specific polymorphisms in maternal donors that are indicative of an increased likelihood of pre-term birth [page 11, para. 3], as well as pre-term birth and/or preeclampsia in maternal donors [page 17, para. 1], wherein both groups of genes are routinely combined when studying high risk pregnancy outcomes based on sample collection, PCR, and sequencing [pages 46-47 “Example”]. See rejection under 35 USC 103 below. Thus, the independent claim(s) as a whole do not amount to significantly more than the exception itself. Therefore, the claim(s) is/are not patent eligible. [Step 2B: NO]. 
Dependent claims 4-8, 11-13, 16-28 have also been considered under the two-part analysis but do not include additional steps/elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception(s) for the following reasons. In this case, claims 4-8, 11-13, 18, 19, 27, 28, are directed to non-abstract limitations including performing amplification and further limiting the patient subject and type of markers used. Accordingly, these claims are not patent eligible for the reasons set forth in the Step 2A (prong 2) and Step 2B analysis discussed above. 
Claims 16, 17, 24 further comprise providing a clinical intervention including drug treatment and monitoring the subject. With regards to the step of providing a ‘clinical intervention’, the 2019 PEG is clear that the treatment or prophylaxis limitation must be “particular”, i.e., specifically identified so that it does not encompass all applications of the judicial exception(s). In this case, the ‘clinical intervention’ is not particular since it is not limited to administering particular compounds based on the information generated by the abstract idea.  Similarly, the monitoring step amounts to instructions to implement the abstract idea on a computer and is at best the equivalent of merely adding the words “apply it” to the judicial exception. Therefore, these steps do not integrate the abstract idea into a practical application. See MPEP § 2106.04(d)(2).
Claims 20, 21, 22-26 further limit the abstract idea set forth above by adding additional processing and determining steps that are also directed to a judicial exception. As such, these claims are still part of the abstract idea and therefore are also not patent eligible for reasons discussed above (in the Step 2A, prong 1 analysis). Therefore, based on the two-part analysis, the instantly rejected claims as a whole are not drawn to eligible subject matter as they are directed to an abstract idea (and/or natural correlation) without significantly more. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The following rejections are newly applied in view of applicant’s amendments. 
Claims 1, 4-8, 11-13, 16-26 are rejected under 35 U.S.C. 103 as being unpatentable over Purwosunu et al. (Am J Obstet Gynecol, 2009;200: 386e1-386.e7) in view of Herzenberg et al. (PNAS, 1979, 76: 1453-1455).
Regarding claim 1, Purwosunu teaches methods for predicting preeclampsia by analysis of cell-free mRNA in maternal plasma [abstract]. In particular, Purwosunu teaches obtaining cell free blood samples from pregnant women [page e2, col. 1 and col. 2 and page e3, entire], which reasonably suggest obtaining a mixture of maternally derived and fetal derived DNA as claimed sine the artisan would recognize that fetal RNA is present in maternal plasma.  Purwosunu teaches isolating RNA from cell free plasma and peripheral blood using centrifugation methods that include transferring separated layers between tubes [page e2, col. 3]. 
Purwosuna does not specifically teach enriching fetal derived cff-RNA based on size fractionation. However, Herzenberg teaches flow cytometry techniques for enriching fetal cells in maternal blood (see entire). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alter the method of Purwosunu by alternatively enriching fetal RNA, as claimed, since size fractionation techniques were routine and conventional as taught by Herzenber, and since the choice of fractionation methods is nothing more than an arbitrary design consideration. The rationale would have been the predictable use of prior art elements according to their established functions. KSR, 550, U.S. at 417.
Purwosunu teaches conducting microarray analysis (i.e. hybridization) to determining mRNA expression levels [see at least page e1, col. 3 and Table 3, and page e4, Col. 3]. Purwosunu teaches reverse processing (RT-PCR) for obtaining cDNA; performing amplification of the cDNA in maternal plasma; and performing sequencing using ABI Prism [page e3, entire].
Purwosunu further teaches processing RNA levels in test and control groups; identifying specific markers having the strongest correlations with preeclampsia (i.e. pregnancy complication); and predicting severity of preeclampsia in specific groups [page e4, entire, page e5, col. 1 and col. 2, Figure 1, Table 3 and Table 4], which at a minimum suggests determining a subject either having or at risk of having a pregnancy complication since one of ordinary skill in the art would recognize that the statistical associations taught by Purwosunu are equivalent to risk predictions. 
Regarding dependent claims 4-8, 11-13, 16-28, all aspects of these claims are either taught or suggested by the teachings of Purwosunu and Herzenber.
Regarding claim(s) 4, 5, Herzenberg teaches flow cytometry techniques for enriching fetal cells in maternal blood, as discussed above. Regarding claim(s) 6-8, Purwosunu teaches using a plurality of  target transcripts including associated with tissue-type and placental-specific functions for their expression analysis [page e1, col. 3], and performs analysis at gestational week 15-20 weeks [page e2, col. 2], which reads on the 2nd trimester. Purwosunu does not specifically teach analyzing subjects in the 1st or 3rd trimester. However, the choice of trimester is nothing more than a design choice that does not change the function of the claimed process steps, and Applicant has not disclosed that this particular feature provides an advantage, is used for a particular purpose, or solves a stated problem. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alter the method of Purwosunu by alternatively using data from the 1st or 3rd trimester, as claimed, since Purwosunu already obtains data over a range time periods, as discussed above, and in view of KSR International Co. v. Teleflex Inc.,  550  U.S. 398 (2007). See MPEP 2143. In this case, the rationale would have been to identify the presence of markers that are unique to early or late term pregnancies.   
Regarding claims 11-13, 20, 22, 23, 25, 26, Purwosunu teaches performing statistical comparisons of RNA levels in test and control groups; identifying specific markers having the strongest correlations with preeclampsia (i.e. pregnancy complication); and predicting severity of preeclampsia in specific groups [page e4, entire, page e5, col. 1 and col. 2, Figure 1 and Table 4], which at a minimum suggests determining a subject either having or at risk of having a pregnancy complication since one of ordinary skill in the art would recognize that the statistical associations taught by Purwosunu reasonably encompass risk predictions. Purwosunu does not specifically teach processing using a trained machine learning algorithm. However, Purwosunu teaches performing statistical analysis that includes the use of variance analysis (i.e. regression) as well as a predictive model [pages e3-e4], and the artisan would recognize that such types of statistical and predictive analysis fall are conventional forms of machine learning. Therefore, Purwosunu at a minimum suggests  machine learning as claimed. 
Regarding claim(s) 15, Purwosunu does not teach using genes obtaining from the specific types of tissues recited. However, the type of tissue used for obtaining genes is nothing more than a design choice that does not change the function of the claimed process steps, and Applicant has not disclosed that this particular feature provides an advantage, is used for a particular purpose, or solves a stated problem. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alter the method of Purwosunu by alternatively using any of the claimed fetal tissue types, since Purwosunu already uses reference control groups for comparative analysis, and in view of KSR International Co. v. Teleflex Inc., 550  U.S. 398 (2007). See MPEP 2143. 
Regarding claim(s) 16, 17, Purwosunu does not specifically teach providing clinical interventions and monitoring as claimed. However, Purwosunu suggests this limitation by providing antenatal care and recommending that patients who showed abnormalities be admitted to the hospital for treatment [page e2, col. 3], which reasonably encompasses drug treatment. 
Regarding claim(s) 18, 19, Purwosunu teaches using pregnant subjects as references, as discussed above. Purwosunu does not teach the use of non-pregnant references. However, the choice of pregnant or non-pregnant references is nothing more than a design choice that does not change the function of the claimed process steps, and Applicant has not disclosed that this particular feature provides an advantage, is used for a particular purpose, or solves a stated problem. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alter the method of Purwosunu by alternatively using RNA transcripts from non-pregnant reference subjects, as claimed, since Purwosunu already uses reference control groups for comparative analysis, and in view of KSR International Co. v. Teleflex Inc., 550  U.S. 398 (2007). See MPEP 2143. In this case, the rationale would have been the study the differences in transcipt expression between pregnant and non-pregnant subjects. 
Regarding claim(s) 21, 22, Purwosunu teaches performing comparative risk analysis of specific RNA marker levels (i.e. relative contributions) from test and control groups of pregnant women, as discussed above, wherein the analysis is done at different time periods (15-20 weeks) [Figure 1 and Table 1]. Purwosunu additionally teaches determining up to 8 fold differences in certain mRNA expression levels in preeclampsia groups [page e5, col. 3]. Purwosunu does not specifically teach using PCA or constrained optimization, as in claims 27 and 28. However, Purwosunu suggests this feature by using ROC/discriminant analysis [page e6, col. 1 and col. 2]. Furthermore, the choice of statistical analysis is nothing more than a design choice that does not change the function of the claimed process steps, and Applicant has not disclosed that this particular feature provides an advantage, is used for a particular purpose, or solves a stated problem. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alter the method of Purwosunu, as claimed, since Purwosunu already suggests this feature. The rationale would have been the predictable use of prior art elements according to their established functions. KSR, 550, U.S. at 417. For these reasons, the instant claims do not recite any new element or new function or unpredictable result.
Regarding claim(s) 24, Purwosunu does not specifically teach “monitoring” said pregnancy subject. However, given the breadth of this term, Purwosunu reasonably suggests this feature by recommending subjects for hospital admission, as discussed above, and by teaching that their cell-free mRNA analysis technique allows for indirect monitoring of placental function [page e6, col. 3]. 

Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Purwosunu et al. (Am J Obstet Gynecol, 2009;200: 386e1-386.e7) in view of Herzenberg et al. (PNAS, 1979, 76: 1453-1455), as applied to claims 1, 4-8, 11-13, 16-26, above, and further in view of  Paiva et al. (J Clin Endocrinol Metab, November 2011, 96(11):E1807–E1815).
Purwosunu and Herzenberg make obvious a method for predicting preeclampsia by analysis of cell-free mRNA in maternal plasma. 
Purwosunu and Herzenberg do not specifically teach any of the markers required by claims 27 and 28. However, Paiva teaches methods for investigating clinical biomarkers related to obstetric diseases such as preeclampsia (PE), that specifically including measuring mRNA transcript levels for PSG1, PSG3, PSG5 [Abstract and Table 1]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alter the method made obvious by Purwosunu and Herzenberg, by alternatively using PSG1, since the choice of markers being used is an arbitrary design choice and Pavia teaches that such markers (e.g. PSG) were known to be associated with preeclampsia and pre-term birth. One of ordinary skill in the art would have expected that the method could have been modified as claimed since Purwosuna already analyzes RNA markers associated with preeclampsia. The motivation would have been to create a more robust predictive method for studying high risk pregnancy outcomes. For these reasons, the instant claims do not recite any new element or new function or unpredictable result.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PABLO S WHALEY whose telephone number is (571)272-4425.  The examiner can normally be reached between 1pm-9pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anita Coope can be reached at 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PABLO S WHALEY/Primary Examiner, Art Unit 3619